Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Hanophy, J.), imposed February 1, 1996, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant validly waived his right to appeal as part of the negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, his contention that the sentence was excessive is without merit (see, People v Lucas, 243 AD2d 731; People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.